Case 5:20-cv-07502-BLF Document 14-5 Filed 10/27/20 Page 1 of 15




                EXHIBIT E
       Case 5:20-cv-07502-BLF Document 14-5 Filed 10/27/20 Page 2 of 15

                        ·   US ELECTION BULLETIN        COVID-19 RESOURCE CENTER   CONTACT   SUPPORT




                              MARKETING       Published February 21st 2020



         57 Fascinating and Incredible
              YouTube Statistics
There's de nitely no shortage of interesting YouTube statistics out there. We've
      collated the most up-to-date, most interesting facts we could nd.




   When YouTube rst made its way onto the internet, few people realized how
   many hours of video we’d be watching years later.

   It seems the internet never gets bored of watching videos, so now there is an
   entire library’s worth of YouTube stats.

   Instead of presenting you with the entire library, we’ve handpicked the 36 most
   interesting statistics and categorized them for you in one simple blog post.
                       By using our site you agree to our use of cookies — I Agree
   Case 5:20-cv-07502-BLF Document 14-5 Filed 10/27/20 Page 3 of 15

YouTube history statistics
The domain name “YouTube.com” was activated on February 14, 2005


The rst YouTube video was uploaded on 23 April 2005. Me at the Zoo shows co-
founder Jawed Karim at the San Diego Zoo

On October 9, 2006, it was announced that YouTube would be purchased by
Google for US$1.65 billion

The rst adverts were rolled out in August 2007

In May 2010, YouTube served more than 2 billion views a day.

YouTube rst streamed the US Presidential debates in 2012.

By March 2013, YouTube was seeing 1bn monthly active users.




                  By using our site you agree to our use of cookies — I Agree
    Case 5:20-cv-07502-BLF Document 14-5 Filed 10/27/20 Page 4 of 15




YouTube user statistics
The platform has over 1.9bn logged in monthly users.

6 out of 10 people prefer online video platforms to live TV.

By 2025, half of viewers under 32 will not subscribe to a pay-TV service

In an average month, 8 out of 10 18-49 year-olds watch YouTube, while 90% of
America 18-24 year olds use it

In 2015, 18-49 year-olds spent 4% less time watching TV while time on YouTube
went up 74%

On mobile alone, YouTube reaches more 18-49 year-olds than any broadcast or
cable TV network

You can navigate YouTube in a total of 80 different languages (covering 95% of
the Internet population)

The platform has also launched in over 91 countries

Ryan, better known as Ryan ToysReview, is the highest earning YouTuber,
bringing in $22m in 2018.
                   By using our site you agree to our use of cookies — I Agree
   Case 5:20-cv-07502-BLF Document 14-5 Filed 10/27/20 Page 5 of 15




YouTube usage statistics
YouTube is the world’s second largest search engine and second most visited
site after Google.

YouTube is the 2nd most popular social media platform with 1.9bn users.

500 hours of video are uploaded to YouTube every minute.

We watch over 1 billion hours of YouTube videos a day, more than Net ix and
Facebook video combined.
                     By using our site you agree to our use of cookies — I Agree

70% f Y   T b    i                 f          bil d      i
   Case 5:20-cv-07502-BLF Document 14-5 Filed 10/27/20 Page 6 of 15
70% of YouTube views come from mobile devices.

The average mobile viewing session lasts more than 40 minutes.

The rst video to hit one million views was a Nike advert featuring Ronaldinho.
The video with the highest number of views is currently the music video for
‘Despacito’ by Luis Fonsi and Daddy Yankee. It has over 6.6bn views.

It took Gangnam Style, a previous most watched video, ve months to hit 1 billion
views. In comparison, Despacito took just 97 days.

The video with the most views that isn’t a music video is ‘Masha and The Bear –
Recipe for disaster (Episode 17)’ by Get Movies. It currently has over 4bn views.

The most subscribed to YouTube channels belong to T-Series, followed by
PewDiePie, and Cocomelon – Nursery Rhymes (not included YouTube’s
automatically generated channels).

The most-disliked YouTube video is YouTube’s own ‘YouTube Rewind 2018:
Everyone Controls Rewind’. The most-liked YouTube video is our familiar friend
‘Despacito’.

The most-watched video of 2019 was Con Calma by Daddy Yankee & Snow.
(Source: BuzzSumo YouTube Analyzer)

The most-upvoted video of 2019 was Señorita by Shawn Mendes and Camila
Cabello. (Source: BuzzSumo YouTube Analyzer)

The most-downvoted video of 2019 was YouTube’s own 2019 rewind. Ouch.
(Source: BuzzSumo YouTube Analyzer)

On average, there are 1,000,000,000 mobile video views per day.
                  By using our site you agree to our use of cookies — I Agree
The most searched term on YouTube is ‘despacito’, followed by ‘bts’. In the US
   Case 5:20-cv-07502-BLF Document 14-5
                                     p Filed
                                          , 10/27/20 y Page 7 of 15
the biggest search term is ‘pewdiepie’. (Source: Ahrefs).

81% of US parents use YouTube to nd content for their children.


Over half of YouTube users use the site to work out how to do things they’ve not
done before:




                   By using our site you agree to our use of cookies — I Agree
   Case 5:20-cv-07502-BLF Document 14-5 Filed 10/27/20 Page 8 of 15




                                      YOU MIGHT LIKE

                126 Amazing Social Media Statistics and Facts
         A collection of 123 social media statistics and facts looking at the major
     platforms and how people around the world use them for pleasure and business.


                                         Read the article




YouTube marketing statistics
Among millennials, YouTube accounts for two-thirds of the premium online
video watched across devices.

9% of U.S small businesses use YouTube.

As of Nov 2018, YouTube has paid out $3 billion to rights holders since 2007.
                   By using our site you agree to our use of cookies — I Agree
The number of channels earning six gures each year on YouTube has increased
   Case 5:20-cv-07502-BLF Document
                          g    g 14-5 Filed
                                       y    10/27/20 Page 9 of 15
by 40% year on year.

The most popular branded channel, after T-Series, is the WWE’, which has
amassed over 53m subscribers.

Viewers who complete TrueView ads—watched to completion or at least 30
seconds—were 23 times more likely to visit or subscribe to a brand channel,
watch more by that brand, or share the brand video.

Viewers who are exposed to TrueView ads but who don’t watch to completion are
still 10 times more likely to take one of those actions.

When brands use TrueView, they see views of previously existing content
increase by up to 500% after posting new videos.




                  By using our site you agree to our use of cookies — I Agree
   Case 5:20-cv-07502-BLF Document 14-5 Filed 10/27/20 Page 10 of 15




As of Jan 2020, the 93% of the most-watched videos were music videos.
Interbrand’s Top 100 Brands are collectively uploading a video to YouTube every
18.5 minutes.

The same brands have an average of 2.4 channels.

Searches of “how to” videos on YouTube are growing 70% year on year.




Crazy, mind-boggling numbers. If you are simply a YouTube viewer who wanted to
know the numbers behind the magic of online video, I hope these statistics have
left you suitably impressed. Now get back to the cat videos.

If you are a marketer who is trying to decide if online video is a good way to reach
your audience, these YouTube stats should demonstrate the amazing reach that
can be had on YouTube.

Now get back to making those great videos. And while you’re at it, grab a free
demo of Brandwatch and see how we can help maximize your marketing efforts.




                                          Share this post

                   By using our site you agree to our use of cookies — I Agree
           Case 5:20-cv-07502-BLF Document 14-5 Filed 10/27/20 Page 11 of 15



                                              Categories


                                               Marketing




                                              Search the blog

                                                 eg. productivity


 Kit Smith
Content Writer
                                              US Election Bulletin: Get weekly polling data, insights & trends

                                              Combining high-quality mobile survey technology, a robust polling
                                              methodology, and expert data analysis, our bulletins will be essential
                                              reading to get the pulse of the nation.


                                                                               Get the data




                                       NEW: CONSUMER RESEARCH



                              Be Consumer Fit.
                        By using our site you agree to our use of cookies — I Agree
                      Adapt and win with Consumer Research, our new digital
                                                i t lli         l tf
                            Case 5:20-cv-07502-BLF Document 14-5 Filed 10/27/20 Page 12 of 15
                                                   consumer intelligence platform.


                                                           See Consumer Research




More in marketing                                                                                                                VIEW ALL




  Interview: The Science Behind Brandwatch Search                              Interview: Ogilvy Head of Data & Analytics Julián
  With Aykut Firat                                                             Esbri on Empathy, Creativity, and Agility, Inspired by
                                                                               Brandwatch Insights

  By Phill Agnew · Sep 28                                                      By Isabel Peláez · Sep 23


                                         By using our site you agree to our use of cookies — I Agree
                        Case 5:20-cv-07502-BLF Document 14-5 Filed 10/27/20 Page 13 of 15




The Best Instagram Analytics Tools                                        Why Online Reviews Are Important For
                                                                          Every Business

By Kit Smith · Sep 21                                                     By Stephanie Newton · Sep 4




                                     By using our site you agree to our use of cookies — I Agree
                           Case 5:20-cv-07502-BLF Document 14-5 Filed 10/27/20 Page 14 of 15




36 Comments           Brandwatch Blog     🔒 Disqus' Privacy Policy                                                                      SueCarmel

 Recommend 3              t Tweet   f Share                                                                                             Sort by Best



  ⚠ B       d    t h Bl      i       t   if              il dd       b f          ti    S    d     ifi   ti         il t   i @ i         t         ×

Products                                       Resources                                                  Company

Consumer Research                              Blog                                                       Contact Us

Audiences                                      Reports                                                    About Us

BuzzSumo                                       Case Studies                                               Careers

Qriously                                       Guides                                                     Press

Vizia                                          Webinars                                                   Partnerships

APIs                                           Data Labs                                                  User Privacy Statement

                                               The Brandwatch Index                                       Author Privacy Statement

Brandwatch for Agencies                        Assess your social maturity                                Terms & Conditions

Brandwatch for Education                       Qriously Data                                              Information Security

Brandwatch Reviews                                                                                        Gender Pay Gap Report

Image Insights                                                                                            Modern Slavery Act Statement

Asia Pac Data                                                                                             Do Not Sell My Personal Data



More                                           Covid-19 Resource Center

Customer Support                               All our latest data stories and insights straight to your inbox

Customer Success                          By using our site you agree to our use of cookies — I Agree
                                                                                                   Sign up
Th H l C    t
                          Case 5:20-cv-07502-BLF Document 14-5 Filed 10/27/20
                                                                            g p
                                                                                Page 15 of 15
The Help Center

Platform Status
                                                          English
Client Login

NYK Global Event Series




                           Copyright © 2020 Brandwatch. All Rights Reserved. 1st Floor, Sovereign House, Church Street, Brighton, BN1 1UJ
                                                    Company number: 03898053 | VAT number: 754 750 710




                                               By using our site you agree to our use of cookies — I Agree
